Citation Nr: 0022228	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-50 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental condition for 
VA outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
August 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision that denied service 
connection for a dental condition for VA treatment purposes.  
The Board remanded this case in March and September 1998.  
The case was returned to the Board in August 2000.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for a dental 
condition.


CONCLUSION OF LAW

The claim for service connection for a dental condition for 
the purpose of VA outpatient treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served in the Army from November 1982 to August 
1995.  His service dental records show abscessed tooth number 
3 was extracted in March 1983, and tooth number 30 was 
extracted in April 1983.  On an April 1992 dental 
examination, it was noted that he was missing teeth 3, 19, 
and 30.  In a September 1992 dental screening examination, it 
was noted that this oral hygiene was poor.  Sonic and 
periodontal scaling were performed, but he did not report for 
a scheduled follow up periodontal hygiene appointment.  His 
service separation document (DD 214) notes that he was not 
provided a complete dental examination and all appropriated 
dental treatment within 90 days prior to service separation.  

In March 1996 the VA dental service requested a dental rating 
for tooth number 16.  A VA dental examination was scheduled, 
but the veteran did not appear for the examination.  (He 
apparently moved and did not receive notification of the 
examination.)

On a VA dental examination in October 1996, the veteran 
indicated that he had 3 three teeth extracted during military 
service.  Examination showed he was missing teeth numbers 3, 
19, and 30 and had periodontal disease with some horizontal 
bone loss.  The diagnosis was 3 missing first molars.  The 
examiner said it was impossible to determine the etiology of 
the missing teeth.  

In March 1996 correspondence the veteran indicated he had 
gone to the VA hospital in Honolulu, Hawaii, in 1995-1996 
where he was issued a VA card for treatment and for a VA 
dentist to clean his teeth.  The VA Medical Center (VAMC) in 
Honolulu, Hawaii, has since informed the RO that they have no 
records concerning the veteran. 

On a July 1996 VA dental examination, the veteran claimed he 
needed filings, teeth cleaning, and repair of a chipped front 
tooth.  Examination showed he had a small chipped area of 
tooth number 9 in addition to the previously reported missing 
teeth.

In September 1999 a VA dentist reported that the veteran had 
received VA dental care after service.  Examination showed 
moderate wear of the facets of the posterior teeth secondary 
to bruxism that was causing cervical defects.  No caries were 
detected.  The veteran reported his missing teeth (3, 19, and 
30) were removed during service.  Moderate to severe bone 
loss was noted throughout both arches.  The VA dentist 
indicated the sensitive areas were primarily caused by 
bruxism.  He also indicated the veteran had periodontal 
disease and that it needed to be addressed to prevent further 
loss of his dentition.

On another September 1999 VA dental examination, it was 
reported that a review of the veteran's service medical 
records showed no combat wounds or service trauma, but 
extraction of some teeth; the VA examiner said he may have 
had teeth 3, 19, and 30 extracted.  It was reported that his 
teeth were sensitive to cold.  Following X-rays, it was noted 
that that he had some alveolar bone loss and dental caries.  
The diagnoses were periodontitis and restorable caries.  

In October 1999 the VA dentist who examined the veteran in 
September 1999 reported that the veteran's service medical 
records included a November 1982
X-ray film that indicated that tooth number 19 was missing 
and that teeth numbers 3 and 30 were carious and non-
restorable.  The dentist also said there was no trauma or 
service connection involved with these teeth and that the 
veteran's service medical records showed he received dental 
restorations, prophylaxis and tobacco counseling.  

II  Analysis

The veteran seeks service connection for a dental condition 
for the purpose of receiving VA outpatient dental treatment.  
Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(b) (1999).  As to each non-
compensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  Id.  Periodontal 
disease, replaceable missing teeth, and treatable carious 
teeth, among certain other dental conditions, are not 
disabling, and may be considered service-connected solely for 
the purpose of determining entitlement to VA outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (1999), formerly 
codified at 38 C.F.R. § 4.149 (1998).  64 Fed. Reg. 30393 
(1999).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition without the usual limitations of timely 
application, one-time treatment, etc.  38 U.S.C.A. § 
1712(a)(1)(C) (West 1991 & Supp. 2000); 38 C.F.R. § 17.161(c) 
(1999).

But the threshold question in this case is whether the 
veteran has submitted competent evidence to demonstrate that 
his claim is well grounded-meaning plausible.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he 
has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  Id.

A well-grounded claim for service connection requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some circumstance, 
lay evidence), and of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The service medical and dental records show the veteran was 
missing tooth number 19 on his initial dental X-ray and had 
non-restorable teeth numbers 3 and 30, which were later 
extracted.  He had no additional teeth extracted in service.  
Teeth noted to be missing or non-restorable at entry will not 
be service connected, regardless of treatment during service, 
and calculus and acute periodontal disease will not be 
service-connected even for treatment purposes.  38 C.F.R. 
§ 3.381(d), (e) (1999).  The service medical records do not 
suggest that any dental conditions in service were associated 
with trauma, and the veteran does not contend otherwise.  

In this case it appears that the veteran filed for VA dental 
treatment in March 1996, beyond the 90-day time limit for 
application for treatment of service-connected dental 
conditions.  38 C.F.R. § 17.161 (b)(1)(i)(B).  Even if there 
were timely application for dental treatment, the veteran has 
presented no medical evidence to link any of the currently 
diagnosed dental conditions to service.  (In addition to the 
previously discussed missing teeth, bruxism, dental caries, 
and periodontitis were diagnosed or noted on the recent VA 
dental examinations.)

In summary, service connection for the veteran's 3 missing 
teeth is precluded because they were shown to be missing or 
non-restorable teeth at service entrance, and he has 
presented no medical evidence to link any other dental 
condition to service.  

ORDER

Service connection for a dental condition for VA outpatient 
treatment is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

